Citation Nr: 1706321	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  12-20 777A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date prior to August 23, 2005, for the award of service connection for right shoulder impingement syndrome, status post superior labrum from anterior to posterior (SLAP) repair (right shoulder disability).

2.  Entitlement to an initial rating higher than 10 percent for right shoulder disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from February 1990 to January 1994.

This case comes before the Board of Veterans' Appeals on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

The record before the Board consists of records included in electronic files known as Virtual VA and Veterans Benefits Management System (VBMS).

The issue of a higher initial rating for the right shoulder disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for a right shoulder disability was denied in a December 1994 rating decision; the Veteran did not perfect an appeal of the decision or submit new and material evidence within the appeal period.

2.  A request to reopen the claim for service connection for a right shoulder disability was received on April 1, 2003; there was no pending claim prior to that date.

3.  The claim for service connection for a right shoulder disability was reopened in a January 2008 Board decision, and the RO subsequently granted the reopened claim in an August 2011 rating decision.



CONCLUSION OF LAW

The criteria for an effective date of April 1, 2003, but no earlier, for the award of service connection for right shoulder disability are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The pertinent facts in this case are not in dispute, and the law is dispositive.  As will be discussed in greater detail below, the Board is awarding an earlier effective date of April 1, 2003.  Absent evidence of clear and unmistakable error in a 1994 rating decision, which has not been alleged, there is no legal basis for awarding an earlier date.  Thus, there is no additional evidence that could be obtained to substantiate a claim for an earlier date, and no further action is required to comply with VA's duties to notify and assist the Veteran.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).  Accordingly, the Board will address the merits of the claim.

Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.


Factual Background and Analysis

The Veteran contends that an effective date prior to August 23, 2005, is warranted for his service-connected right shoulder disability.  

Review of the record shows that the Veteran first filed a claim for entitlement to service connection for a right shoulder disability in April 1994 soon after his discharge from service.  That claim was denied in a December 1994 rating decision based on a finding that his service treatment records failed to show permanent residuals of a right shoulder disability at the time of his separation.  Although the Veteran filed a notice of disagreement as to the denial of the claim, he did not perfect an appeal of the December 1994 rating decision.  No relevant evidence was received, to include constructively, prior to the expiration of the appeal period.  Thus, the December 1994 decision is final.

On April 1, 2003, the RO received the Veteran's formal application requesting to reopen the previously denied claim for service connection for a right shoulder disability.  The RO denied the claim in an August 2003 rating decision on the basis of new and material evidence having not been received.  In December 2003, the Veteran filed a notice of disagreement as to the denial, and the RO issued a Statement of the Case in June 2005.  The Veteran submitted a substantive appeal (VA Form 9) as to the August 2003 rating decision in August 2005.

In a January 2008 decision, the Board noted that the unappealed December 1994 rating decision was final and deemed the Veteran's August 2005 substantive appeal as timely with regard to the August 2003 rating decision.  The Board reopened the claim of service connection for the right shoulder disability and remanded the reopened claim to the RO for additional development.  Subsequently, the Veteran underwent a VA examination and in June 2011 the VA examiner essentially opined that the Veteran's right shoulder disability originated during service.  Based on the VA opinion, in the August 2011 rating decision, the RO granted the claim for service connection for the right shoulder effective from August 23, 2005, the date the RO determined the Veteran filed the claim to reopen.

Neither the Veteran nor his representative have identified a specific date he believes is a more appropriate effective date for his right shoulder disability or otherwise offered any contentions in support of his claim.  Instead, they have only provided very general assertions that an earlier effective date is warranted in this case.

The Board does agree that an earlier effective date is warranted.  Because the Veteran filed the application to reopen the right shoulder claim on April 1, 2003, and the reopened claim was later granted, this is the appropriate effective date for the award of service connection for the disability.  The Board has reviewed the evidence received for the period following the December 1994 final rating decision and prior to April 1, 2003, but finds no evidence that could be interpreted as a pending claim.  In this regard, the Board notes that although lay evidence and private medical records were received during this time period, this evidence does not reveal any intent to file a claim and thus cannot be interpreted as a pending claim.  As such, the Board finds April 1, 2003, is the earliest possible effective date for the award of service connection for the right shoulder disability.  

To the extent that the Veteran seeks an even earlier effective date that corresponds to his April 1994 original claim for service connection, his argument in this regard fails.  As noted above, the December 1994 rating decision is final, and VA did not receive his request to reopen the service connection claim until April 1, 2003.  Thus, in accordance with the applicable regulations, the earliest possible effective date for service connection for the Veteran's right shoulder disability is April 1, 2003.  Accordingly, the appeal is granted to this extent.


ORDER

An effective date of April 1, 2003, but not earlier, for the award of service connection for right shoulder disability is granted.


REMAND

Additional development is needed before a decision can be reached regarding the Veteran's increased rating claim.  The record reflects that he last underwent a VA examination to assess his service-connected right shoulder in June 2011.  In April 2015, the Veteran underwent right shoulder debridement and decompression surgery and was noted to have developed significant arthritis in the joint.  There is no subsequent medical evidence of record showing treatment or assessment of his disability.  VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).  The June 2011 examination report is too remote in time to adequately assess the current manifestations of the Veteran's right shoulder disability.  Consequently, a remand is needed in order to provide the Veteran with a new examination.

While on remand, the AOJ must take appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA medical records for the Veteran dated from September 2013 to the present and all pertinent private medical records identified by the Veteran.  All attempts to obtain these records must be documented in the claims file.

2.  After obtaining all outstanding treatment records, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.

In assessing the severity of the Veteran's disability, the examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the service-connected right shoulder and the non-service connected left shoulder.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.

The examiner should also address all current functional impairment from the Veteran's right shoulder.

3.  Undertake any additional development deemed necessary.

4.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


